DOUGLAS, Judge,
concurring.
I concur for the reasons in the dissent to the plurality opinion in White v. State, 543 S.W.2d 366, 370 (Tex.Cr.App.1976), on remand from the Supreme Court of the United States.
The question is answered in 1914 in Harrison v. St Louis & S. F. R. Co., 232 U.S. 318, 34 S.Ct. 333, 58 L.Ed. 621.
The St. Louis and San Francisco Railroad Company was a corporation chartered under the laws of Missouri. It operated in interstate commerce and had hundreds of miles of railroads in Oklahoma. In 1980 the company was sued by a resident of Oklahoma in a state court. On the ground of diversity of citizenship the railroad company filed to remove the case to a federal court. The acting Secretary of State for Oklahoma under a state statute declared the license of the railroad company forfeited because it had filed to remove the case to federal court. The Supreme Court wrote:
“It may not be doubted that the judicial power of the United States as created by the Constitution and provided for by Congress pursuant to its constitutional authority is a power wholly independent of state action, and which therefore the several states may not by any exertion of authority in any form, directly or indirectly, destroy, abridge, limit, or render inefficacious. The doctrine is so elementary as to require no citation of authority to sustain it. Indeed, it stands out so plainly as one of the essential and fundamental conceptions upon which our constitutional system rests, and the lines which define it are so broad and so obvious, that, unlike some of the other powers delegated by the Constitution, where the lines of distinction are less clearly defined, the attempts to transgress or forget them have been so infrequent as to call for few occasions for their statement and application.” (Emphasis supplied)
It can be readily seen that the Texas Constitutional Provision as construed by the dissenters would prevent the State of Texas seeking relief upon a federal question as the Supreme Court wrote in the Harrison case the judicial power of the United states as created by the Constitution of the United States is a power wholly independent of state action and the states may not destroy, abridge or limit that power.
The dissenting opinion in the present case would have sounded more reasonable after Texas had seceded from the United States and before the questions were settled in the war between the states, but that war has been over for quite a few years and we are now a part of the United States. The Constitution of the United States applies to all states.
The Constitution of the State of Texas can no more prevent the State from seeking relief in our federal courts than it could prevent a defendant in a criminal case from seeking to exert a federal right in a federal court.
There has been some hesitancy on the part of prosecutors to exert the rights of citizens of Texas to the highest court of our land because of the plurality opinion in White v. State, supra. It would be helpful for that court to say again what it said in the Harrison case.